Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 13-19   is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 8, 9, 11 and 12 of U.S. Patent No. 10,623,704 in view of Schofield 5,796,094. 


Re claim 13, Claim 1 discloses 

A vehicular driving assistance system, said vehicular driving assistance system comprising: 

an imager disposed at a vehicle equipped with said vehicular driving assistance system; wherein said imager is and views forward of the equipped vehicle, and wherein said imager is operable to capture image data;  wherein said imager comprises a CMOS photosensor array of 

wherein said control processes captured image data for at least a first application and a second application;  (see claim 1 “:wherein said control is operable to process captured image data for at least a first application and a second application”)
wherein said control is operable to adjust said imager to at least a first setting and a second setting see claim 1 “wherein said control is operable to adjust said image sensor to at least two settings including at least a first setting and a second setting” ; 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique ( see claim 1“wherein said control is operable to process captured image data via at least two processing techniques” ); 
wherein said control adjusts said imager to the first setting to capture image data for the first application, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application;( see claim 1 “wherein said control adjusts a setting of said image sensor to said first setting to capture image data suitable for said first application;” and “wherein said image processor processes captured image data captured by said image sensor at said first setting via a processing technique suitable for said first application”)
 wherein said control adjusts said imager to the second setting to capture image data for the second application (“wherein said control adjusts a setting of said image sensor to said 

and wherein the first application comprises lane departure warning, and wherein the second application comprises headlamp control( see claim 1 “wherein said first application comprises lane departure warning and said second application comprises headlamp control” ).


 Claim 1 does not expressly disclose wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle. Schofield discloses (see figure 1 element 12 and depicted field of view  and figure 2 and abstract also see column 3 lines 35-40 image sensor views forward of vehicle see also column 4 lines 1-10 note that the sensor is behind the windshield the looks forward through it ). The motivation to combine is  “This is a preferred mounting for imaging sensor module 14 because the location within the interior of the vehicle substantially eliminates environmental dirt and moisture from fouling the light sensor module. Additionally, the position behind windshield 32, which typically is kept relatively clear through the use of washers and wipers and the like, ensures a relatively clear view of the scene forward of vehicle 10” see column 4 lines 1-20. Therefore it would have been obvious before the effective filing date of the claimed invention to combine the system of  Claim 1 with the above arrangement of Schofield  to reach the aforementioned advantage.

Re claim 14 the additional features of claim 14 are disclose by claim 4

Re claim 15 the additional features of claim 15 are disclose by claim 5

Re claim 16 the additional features of claim 16 are disclose by claim 8

Re claim 17 the additional features of claim 17 are disclose by claim 9

Re claim 18 the additional features of claim 18 are disclose by claim 11 The examiner notes that “wherein said control is operable to selectively or intermittently or occasionally” fits the description for episodically.

Re claim 19 the additional features of claim 19 are disclose by claim 12 The examiner notes that “wherein said control is operable to selectively or intermittently or occasionally” fits the description for episodically.


Claim 1-12   is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 7-12 of U.S. Patent No. 10,623,704 in view of Schofield 5,796,094. 


Re claim 1, Claim 1 of the patent discloses 

A vehicular driving assistance system, said vehicular driving assistance system comprising: 



wherein said control processes captured image data for at least a first application and a second application;  (see claim 1 “:wherein said control is operable to process captured image data for at least a first application and a second application”)
wherein said control is operable to adjust said imager to at least a first setting and a second setting see claim 1 “wherein said control is operable to adjust said image sensor to at least two settings including at least a first setting and a second setting” ; 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique ( see claim 1“wherein said control is operable to process captured image data via at least two processing techniques” ); 
wherein said control adjusts said imager to the first setting to capture image data for the first application, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application;( see claim 1 “wherein said control adjusts a setting of said image sensor to said first setting to capture image data suitable for said first application;” and “wherein said image processor processes captured 
 wherein said control adjusts said imager to the second setting to capture image data for the second application (“wherein said control adjusts a setting of said image sensor to said second setting to capture image data suitable for said second application;”, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application( see claim 1  “wherein said image processor processes captured image data captured by said image sensor at said first setting via a processing technique suitable for said first application”); 

and wherein the first application comprises lane departure warning, and wherein the second application comprises headlamp control( see claim 1 “wherein said first application comprises lane departure warning and said second application comprises headlamp control” ).


 Claim 1 does not expressly disclose wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle and wherein the first application comprises vehicle detection.

 Schofield discloses (see figure 1 element 12 and depicted field of view  and figure 2 and abstract also see column 3 lines 35-40 image sensor views forward of vehicle see also column 4 lines 1-10 note that the sensor is behind the windshield the looks forward through it ) wherein said control processes captured image data for at least a first application ( and a second application (column 6 lines 1-30 head light detection) ( column 6 line 1-30  tail light detection); 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting tail lights); 
wherein said control adjusts said imager to the first setting to capture image data for the first application (see column 6 lines 5-15 note that different exposure is used for detecting tail lights), 
and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application detection (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting tail lights); 
 wherein the first application comprises vehicle detection ( see abstract tail light detection the examiner notes that tail lights are a part of a vehicle). The motivation to combine is  “This is a preferred mounting for imaging sensor module 14 because the location within the interior of the vehicle substantially eliminates environmental dirt and moisture from fouling the light sensor module. Additionally, the position behind windshield 32, which typically is kept relatively clear through the use of washers and wipers and the like, ensures a relatively clear view of the scene forward of vehicle 10” see column 4 lines 1-20  Further Because oncoming headlights have an intensity level that is substantially greater than that of leading taillights, the exposure period of the frame in which leading taillights is detected is at least approximately ten times the length of the exposure period during which oncoming headlights are detected. Most preferably, the exposure period for detecting leading taillights is approximately 40 times the exposure period for detecting oncoming headlights (column 5 line 65- column 6 line 5. Therefore it would have been obvious before the effective filing date of the claimed invention to combine 

Re claim 2 the additional features of claim 2 are disclosed by claim 4.

Re claim 3 the additional features of claim 3 are disclosed by claim 5.

Re claim 4 the additional features of claim 4 are disclosed by claim 7.

Re claim 5 claim 1 does not disclose wherein said imager is incorporated as part of an interior rearview mirror assembly of the equipped vehicle. Schofield further discloses . wherein said imager is incorporated as part of an interior rearview mirror assembly of the equipped vehicle. Schofield further discloses (figure 1 element 12  note that this element is attached to the review mirror assemble see column 3 lines 35-45 note that head light dimming control module 12 contains the sensor and control circuit see also column 4 lines 7-10 note that the sensor may be contained within the housing of the rearview mirror). The motivation to combine is  “This is a preferred mounting for imaging sensor module 14 because the location within the interior of the vehicle substantially eliminates environmental dirt and moisture from fouling the light sensor module. Additionally, the position behind windshield 32, which typically is kept relatively clear through the use of washers and wipers and the like, ensures a relatively clear view of the scene forward of vehicle 10” see column 4 lines 1-20. Therefore it would have been obvious before the effective filing date of the claimed invention to combine the system of  Claim 1 with the above arrangement of Schofield  to reach the aforementioned advantage.

Re claim 6 The additional features of claim 6 are disclosed by claim 8



Re claim 8 the additional features of claim 8 are disclosed by claim 9.

Re claim 9 The additional features of claim 9 are disclosed by  claim 10.

Re claim 10  The additional features of claim 10 are disclosed by  claim 10.

Re claim 11 the additional features of claim 11 are disclose by claim 11 The examiner notes that “wherein said control is operable to selectively or intermittently or occasionally” fits the description for episodically.

Re claim 12 the additional features of claim 12 are disclose by claim 12 The examiner notes that “wherein said control is operable to selectively or intermittently or occasionally” fits the description for episodically.

Claim 20-26   is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 5 8 11 and 12 of U.S. Patent No. 10,623,704 in view of Schofield 5,796,094. 



Re claim 20, Claim 1 of the patent discloses 



an imager disposed at a vehicle equipped with said vehicular driving assistance system; wherein said imager is and views forward of the equipped vehicle, and wherein said imager is operable to capture image data;  wherein said imager comprises a CMOS photosensor array of photosensor elements; a control comprising an image processor; see claim 1 “an imager disposed at a vehicle equipped with said driver assistance system and viewing one of (i) forward of the equipped vehicle and (ii) rearward of the equipped vehicle; said imager having a field of view exterior the equipped vehicle and operable to capture image data; said imager comprising (i) a lens, (ii) a spectral filter and (iii) an image sensor comprising a CMOS photosensor array of photosensor elements; a control comprising an image processor;”

wherein said control processes captured image data for at least a first application and a second application;  (see claim 1 “:wherein said control is operable to process captured image data for at least a first application and a second application”)
wherein said control is operable to adjust said imager to at least a first setting and a second setting see claim 1 “wherein said control is operable to adjust said image sensor to at least two settings including at least a first setting and a second setting” ; 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique ( see claim 1“wherein said control is operable to process captured image data via at least two processing techniques” ); 
wherein said control adjusts said imager to the first setting to capture image data for the first application, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application;( see claim 1 
 wherein said control adjusts said imager to the second setting to capture image data for the second application (“wherein said control adjusts a setting of said image sensor to said second setting to capture image data suitable for said second application;”, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application( see claim 1  “wherein said image processor processes captured image data captured by said image sensor at said first setting via a processing technique suitable for said first application”); 

and wherein the first application comprises lane departure warning, and wherein the second application comprises headlamp control( see claim 1 “wherein said first application comprises lane departure warning and said second application comprises headlamp control” ).


 Claim 1 does not expressly disclose wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle and wherein the first application comprises object detection.

 Schofield discloses (see figure 1 element 12 and depicted field of view  and figure 2 and abstract also see column 3 lines 35-40 image sensor views forward of vehicle see also column 4 lines 1-10 note that the sensor is behind the windshield the looks forward through it ) wherein said control processes captured image data for at least a first application ( and a second application (column 6 lines 1-30 head light detection) ( column 6 line 1-30  tail light detection); 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting tail lights); 
wherein said control adjusts said imager to the first setting to capture image data for the first application (see column 6 lines 5-15 note that different exposure is used for detecting tail lights), 
and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application detection (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting tail lights); 
 wherein the first application comprises vehicle detection ( see abstract tail light detection the examiner notes that tail lights are a an object). The motivation to combine is  “This is a preferred mounting for imaging sensor module 14 because the location within the interior of the vehicle substantially eliminates environmental dirt and moisture from fouling the light sensor module. Additionally, the position behind windshield 32, which typically is kept relatively clear through the use of washers and wipers and the like, ensures a relatively clear view of the scene forward of vehicle 10” see column 4 lines 1-20  Further Because oncoming headlights have an intensity level that is substantially greater than that of leading taillights, the exposure period of the frame in which leading taillights is detected is at least approximately ten times the length of the exposure period during which oncoming headlights are detected. Most preferably, the exposure period for detecting leading taillights is approximately 40 times the exposure period for detecting oncoming headlights (column 5 line 65- column 6 line 5. Therefore it would have been 

Re claim 21 the additional features of claim 21 are disclosed by claim 4.

Re claim 22 the additional features of claim 22 are disclosed by claim 5.

Re claim 23 the additional features of claim 23 are disclosed by claim 8.

Re claim 24 the additional features of claim 24 are disclosed by claim 9.

Re claim 25 the additional features of claim 25 are disclose by claim 11 The examiner notes that “wherein said control is operable to selectively or intermittently or occasionally” fits the description for episodically.

Re claim 26 the additional features of claim 26 are disclose by claim 12 The examiner notes that “wherein said control is operable to selectively or intermittently or occasionally” fits the description for episodically.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1-5, 7 and 9-12, 20-22, 25 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schofield 5,796094.


Schofield discloses A vehicular driving assistance system (see abstract), said vehicular driving assistance system comprising: 

an imager disposed at a vehicle equipped with said vehicular driving assistance system (see figure 1 element 12 and figure 2 and abstract also see column 3 lines 35-40 image sensor);  

wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle, and wherein said imager is operable to capture image data (see figure 1 element 12 and depicted field of view  and figure 2 and abstract also see column 3 lines 35-40 image sensor views forward of vehicle see also column 4 lines 1-10 note that the sensor is behind the windshield the looks forward through it ); 

wherein said imager comprises a CMOS photosensor array of photosensor elements (see figure 5 column 8 lines 35-45  note that imager may comprise a cmos); 

a control comprising an image processor ( figure 3 column 4 lines 45-50 note the control is the processor and associated circuits); 

wherein said control is operable to adjust said imager to at least a first setting and a second setting ( see column 5 lines 45- column 6 line 40 exposure time is adjusted based on whether tail light detection or headlight detection is being performed); 
wherein said control is operable to process captured image data via a first processing technique and a second processing technique (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting tail lights); 
wherein said control adjusts said imager to the first setting to capture image data for the first application (see column 6 lines 5-15 note that different exposure is used for detecting tail lights), 
and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application detection (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting tail lights); 

wherein said control adjusts said imager to the second setting to capture image data for the second application, and (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting  headlights);

wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application(see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting  tail lights);; 

and wherein the first application comprises vehicle detection (see abstract tail light detection the examiner notes that tail lights are a part of a vehicle ), and wherein the second application comprises headlamp control (see abstract note that headlight light detection is used to control headlights  ).


Re claim 2 Schofield further discloses  wherein said control is operable to process captured image data for the first application from a first set of captured image data in a first image processing to generate a first output in response to the first image processing (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting  tail lights), and wherein said control is operable to process captured image data for the second application from a second set of captured image data in a second image processing to generate a second output in response to the second image processing(see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting  headlights).

Re  claim 3 Schofield further   discloses wherein, responsive to processing by said control of captured image data, said control determines an ambient light level exterior the equipped vehicle (see paragraph 8 ambient light sensing circuit).

Re claim 4 Schofield further discloses wherein said imager and at least a part of said control are disposed in an accessory module of the equipped vehicle ( figure 1 element 12 see column 3 lines 35-45 note that head light dimming control module contains the sensor and control circuit ).




Re claim 7 Schofield further discloses comprising a lens (see column 4 lines 15-20 lens) and a spectral filter at said imager (see column 4 lines 15-20 spectral separation device such a filter).


Re claim 9 Schofield discloses wherein said control is operable to provide enhanced imaging of an object viewed by said imager (column 5 lines 50-column 6 line 30 tail light detection note the imaging is enhanced by controlling exposure time)

Re claim 10 Schofield discloses  wherein said control is operable to provide enhanced processing of at least a portion of an image captured by said imager that corresponds to a region exterior the equipped vehicle at which an object is viewed by said image (column 5 lines 50-column 6 line 30 tail light detection note the imaging is enhanced by controlling exposure time for better detecting tail lights )

Re claim 11 Schofield discloses  wherein said control is operable to episodically adjust said imager to the first setting and the second setting for extracting information from the captured image data for the first application and the second application (see column 6 lines 15-25 note 

Re claim 12 Schofield discloses wherein said control is operable to episodically adjust processing of captured image data via the first processing technique and the second processing technique for extracting information from the captured image data for the first application and the second application(see column 6 lines 15-25 note that exposure period may be switched depending on if headlights are detected episodically i.e. changing at irregular intervals).



Re claim 20 Schofield discloses A vehicular driving assistance system (see abstract), said vehicular driving assistance system comprising: 

an imager disposed at a vehicle equipped with said vehicular driving assistance system (see figure 1 element 12 and figure 2 and abstract also see column 3 lines 35-40 image sensor);  

wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle, and wherein said imager is operable to capture image data (see figure 1 element 12 and depicted field of view  and figure 2 and abstract also see column 3 lines 35-40 image sensor views forward of vehicle see also column 4 lines 1-10 note that the sensor is behind the windshield the looks forward through it ); 

wherein said imager comprises a CMOS photosensor array of photosensor elements (see figure 5 column 8 lines 35-45  note that imager may comprise a cmos); 


wherein said control processes captured image data for at least a first application ( and a second application (column 6 lines 1-30 head light detection) ( column 6 line 1-30  tail light detection); 
wherein said control is operable to adjust said imager to at least a first setting and a second setting ( see column 5 lines 45- column 6 line 40 exposure time is adjusted based on whether tail light detection or headlight detection is being performed); 
wherein said control is operable to process captured image data via a first processing technique and a second processing technique (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting tail lights); 
wherein said control adjusts said imager to the first setting to capture image data for the first application (see column 6 lines 5-15 note that different exposure is used for detecting tail lights), 
and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application detection (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting tail lights); 

wherein said control adjusts said imager to the second setting to capture image data for the second application, and (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting  headlights);

wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application(see column 3 lines 55-65 note that 

and wherein the first application comprises object detection (see abstract tail light detection the examiner notes that tail lights are and object ), and wherein the second application comprises headlamp control (see abstract note that headlight light detection is used to control headlights  ).

Re claim 21 Scofield Further discloses  wherein said control is operable to process captured image data for the first application from a first set of captured image data in a first image processing to generate a first output in response to the first image processing (see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting  tail lights), and wherein said control is operable to process captured image data for the second application from a second set of captured image data in a second image processing to generate a second output in response to the second image processing(see column 3 lines 55-65 note that there is different tail light and headlight detection circuits see column 6 lines 5-15 note that different exposure is used for detecting  headlights).

Re  claim 22 Schofield further   discloses wherein, responsive to processing by said control of captured image data, said control determines an ambient light level exterior the equipped vehicle (see paragraph 8 ambient light sensing circuit).

Re claim 25 Schofield discloses  wherein said control is operable to episodically adjust said imager to the first setting and the second setting for extracting information from the captured image data for the first application and the second application (see column 6 lines 15-25 note 

Re claim 26 Schofield discloses wherein said control is operable to episodically adjust processing of captured image data via the first processing technique and the second processing technique for extracting information from the captured image data for the first application and the second application(see column 6 lines 15-25 note that exposure period may be switched depending on if headlights are detected episodically i.e. changing at irregular intervals).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 6 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schofield in view of Muelhoff US 20020180936.

Re claim 6 Schofield discloses all of the elements of claim 1 Schofield does not disclose wherein said imager outputs captured image data via LVDS. Muelhoff discloses outputting data via LVDS (See paragraph 31). The motivation to combine is LVDS allows transmission of a lot of data over only two wires. Therefore it would have been obvious before the effective filing date 

Re claim 23 Schofield discloses all of the elements of claim 20 Schofield does not disclose wherein said imager outputs captured image data via LVDS. Muelhoff discloses outputting data via LVDS (See paragraph 31). The motivation to combine is LVDS allows transmission of a lot of data over only two wires. Therefore it would have been obvious before the effective filing date of the claimed invention to combine  the recited features of  Muelhoff with the  system of Schofield to  allows transmission of a lot of data over only two wires




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669